Citation Nr: 0215302	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by headaches, including undiagnosed illness (UI).

2.  Entitlement to service connection for a disorder 
manifested by stiff and aching joints, including UI.

3.  Entitlement to service connection for a disorder 
manifested by memory loss, including UI.

4.  Entitlement to service connection for a disorder 
manifested by sinus problems with complaints of shortness of 
breath, allergies, and staying cold and sweating, including 
UI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1989 to May 1992, 
including service in the Persian Gulf War (PGW) in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied service 
connection for a disorder manifested by headaches, including 
UI; a disorder manifested by stiff and aching joints, 
including UI; a disorder manifested by memory loss, including 
UI; and a disorder manifested by sinus problems with 
complaints of shortness of breath, allergies, and staying 
cold and sweating, including UI.  In May 2000, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  Headaches in service were acute and transitory, and 
resolved without residual disability; a disorder manifested 
by headaches or signs or symptoms of an UI manifested by 
headaches are not demonstrated after service.

2.  Joint problems in service were acute and transitory, and 
resolved without residual disability; a disorder manifested 
by joint problems or signs or symptoms of an UI manifested by 
stiff and aching joints are not demonstrated after service.

3.  A disorder manifested by memory loss was not present in 
service and a disorder manifested by memory loss or signs or 
symptoms of an UI manifested by memory loss are not 
demonstrated after service.

4.  The veteran's sinus problems in service were acute and 
transitory, and resolved without residual disability, and a 
disorder manifested by sinus problems with complaints of 
shortness of breath, allergies, and staying cold and sweating 
or signs and symptoms of an UI manifested by sinus problems 
with complaints of shortness of breath, allergies, and 
staying cold and sweating are not demonstrated after service.

5.  Allergic rhinitis was not present in service, and is not 
related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by headaches, including an 
UI manifested by headaches, was not present in service or 
aggravated by active service; nor may an UI manifested by 
headaches be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1117, 1118, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317, 3.665 
(2002).

2.  A chronic disorder manifested by stiff and aching joints, 
including an UI manifested by stiff and aching joints, was 
not present in service or aggravated by active service; nor 
may an UI manifested by stiff and aching joints be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 1117, 1118, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317, 3.665 (2002).

3.  A chronic disorder manifested by memory loss, including 
an UI manifested by memory loss, was not present in service 
or aggravated by active service; nor may an UI manifested by 
memory loss be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1117, 1118, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317, 3.665 
(2002).

4.  A chronic disorder manifested by sinus problems with 
shortness of breath, allergies, and staying cold and 
sweating, including allergic rhinitis or an UI manifested by 
sinus problems with shortness of breath, allergies, and 
staying cold and sweating, was not present in service or 
aggravated by active service; nor may an UI manifested by 
sinus problems with complaints of shortness of breath, 
allergies, and staying cold and sweating be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 1117, 1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317, 3.665 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations and he and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a June 2000 letter the veteran 
was advised of the evidence needed to substantiate his claims 
based on his PGW service, and in a February 2002 letter, the 
RO again notified him of the evidence needed to substantiate 
his claims.  This latter letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.

In May 2000, the Board remanded the case to the RO in order 
to assist the veteran in the development of his claims, 
including providing him with appropriate VA examinations to 
determine the nature and extent of any headaches, a disorder 
manifested by stiff and aching joints, a disorder manifested 
by memory loss, and a disorder manifested by sinus problems 
with complaints of shortness of breath, allergies, and 
staying cold and sweating; and to identify symptoms and signs 
that are not attributable to any relevant diagnosed disorder.  
The veteran failed to report for VA examinations scheduled 
for him in 2001 to obtain that information after being 
advised that such action could be detrimental to his claims.

Under the circumstances, and for the reasons noted below, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Headaches, Including an UI 
Manifested by Headaches

A.  Factual Background

The veteran had active service from June 1989 to May 1992, 
including service in the PGW in the Southwest Asia theater of 
operations from October 1990 to April 1991.

Service personnel records reveal that the veteran had service 
in the PGW and that he was awarded various decorations, 
including the National Defense Service Medal, Army Service 
Ribbon, Marksman Badge Rifle, Southwest Asia Service Medal 
with 3 Bronze Service Stars, and Kuwait Liberation Medal.  
Those records do not show that the veteran engaged in combat 
with the enemy.

Service medical records show that the veteran was seen in 
December 1991 for sinus headaches.  In April 1992, he 
underwent medical examination for separation from service.  
At that time, there were no complaints or findings of 
headaches.  In April 1992, he had complaints of headaches.  
The assessments included rule out strep throat, bilateral ear 
problems, and possible edema of the tonsils.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems from 1994 
to 1998.  The more salient medical reports related to the 
claims being considered in this appeal are discussed in the 
appropriate sections of the decision.

Private medical reports show that the veteran was seen in 
1994 and 1995 for headaches.  A report of treatment in 
December 1994 shows that he complained of a sore throat for 3 
weeks and headaches.  The assessment was pharyngitis.  In 
November 1994, he was again seen for complaints of headaches.  
The assessment was unresolved pharyngitis.  In June 1995, he 
was seen for complaints of sore throat, fever, headaches, 
nausea, diarrhea, and low back pain.  The assessment was 
tonsillitis.

The veteran underwent a VA examination in April 1997.  He 
complained of frequent throbbing headaches that lasted hours 
at a time and went away spontaneously.  He reported 
occasional slight, blurred vision with headaches.  A head CT 
(computed tomography) scan in 1993 was reportedly negative.  
The assessment was multiple somatic complaints that could be 
explained by hypothyroidism.  Thyroid function tests were 
done.  TSH was 2.17 and free T4 was 1.40.  It was noted that 
the headaches could be related to sinusitis, and that his 
multiple problems could be due to Persian Gulf Syndrome.  

The veteran underwent VA examinations in December 1998.  At a 
psychiatric examination the Axis I diagnosis was alcohol 
abuse.  A history of combat in service was noted with no 
related injuries.  At a neurological examination, he 
complained of headaches since the PGW.  The impression was 
history suggestive of tension type headaches.  On VA 
examination of his nose, sinus, larynx, and pharynx, the 
assessment was headaches that may be of rhinologic origin.

The medical evidence of record in May 2000, left the Board 
uncertain as to the nature and extent of the disabilities 
being considered in this appeal.  The Board remanded the case 
to the RO in order to have the veteran undergo VA 
examinations to determine the nature and extent of any of the 
disabilities being considered in this appeal.  It was 
requested that the examiners provide a diagnosis for all 
objective and subjective symptoms and opine as to whether it 
is at least as likely as not that any condition found was the 
result of active service, and to identify all signs and 
symptoms that were not attributable to any diagnosis.

A letter was received from the veteran's father and mother in 
2000.  The letter is to the effect that the had various 
physical and mental complaints after his service in the PGW.  
The problems included headaches, stiffness in his joints, 
mental problems, and breathing difficulty.

A VA document dated in August 2001 notes that the veteran 
failed to report for VA scheduled examination.

B.  Legal Analysis

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, service 
personnel records reveal that the veteran served in the PGW 
and was awarded various decorations, but none of the 
decorations denote combat participation.  Nor do the service 
personnel records show that the veteran engaged in combat 
with the enemy.  Nor does the veteran assert that the 
disabilities being considered in this appeal are due to 
combat.  Under the circumstances, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include CFS and expanded 
the provisions of 38 U.S.C.A. § 1118 to include the signs and 
symptoms noted in 38 C.F.R. § 3.117(b) that may be 
manifestations of an UI.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In this case, the evidence shows that the veteran was seen 
for headaches related to sinus and pharynx problems in 
service, and that he was seen for headaches related to 
various problems after service.  The reports of his VA 
examinations in 1997 and 1998 reveal various diagnoses, 
including headaches as a possible symptom of hypothyroidism, 
headaches possibly related to sinusitis, possible Persian 
Gulf Syndrome, tension headaches, and possible headaches of 
rhinologic origin.

Because the medical evidence of record in 2000 left the Board 
uncertain as to whether or not the veteran had a disorder 
manifested by headaches and, if he did, whether it was 
related to disease or injury in service, and whether or not 
he had an UI manifested by headaches the case was remanded to 
the RO.  The RO was requested to have the veteran undergo 
appropriate VA examinations, including indicated studies, to 
determine the nature and extent of any claimed disorder and 
to obtain an opinion as to whether it is at least as likely 
as not that any disability found was the result of active 
service, and to identify any UI's not attributable to any 
diagnosis.  The requested examination was scheduled for the 
veteran in 2001, but he failed to report without good cause 
shown in the record.

After consideration of all the evidence, including statements 
from the veteran and his parents, the Board finds that the 
veteran's headaches in service were acute and transitory, and 
resolved without residual disability.  The Board also finds 
that the evidence does not demonstrate a chronic disorder 
manifested by headaches or an UI manifested by headaches 
after service.  Therefore, the preponderance of the evidence 
is against the claim for service connection for headaches, 
including an UI manifested by headaches.

II.  Entitlement to Service Connection for a Disorder 
Manifested by Stiff and Aching Joints, Including an UI

A.  Factual Background

Service medical records reveal that the veteran underwent an 
examination in November 1988 for enlistment into service.  
Mild asymptomatic pes planus was found.  In 1989, he was seen 
for possible stress fractures in the area of the shins.  A 
report of orthopedic consultation in July 1990 indicates he 
was having problems with his left shoulder coming out of its 
socket.  The report of his examination in April 1992 for 
separation from service is negative for complaints or 
findings of joint disorders.  

Private medical reports of the veteran's treatment from 1994 
to 1997 reveal that he was involved in an injury at work in 
1994 and a motor vehicle accident in 1996.  A private medical 
report dated in February 1994 shows that he was diagnosed 
with upper back and shoulder strain and that he gave a 
history of injury at work a couple of weeks ago when lifting 
a 50 pound box.  The assessments included decreased 
subjective complaints of pain with functional activities and 
increased cervical active range of motion to within normal 
limits.  X-rays of the cervical  and lumbar spine in December 
1994 showed no abnormalities.  In June 1995, he was seen for 
left wrist, neck, and low back problems.  The assessments 
were strain of the left wrist, and cervical and lumbar 
strain.  A report of treatment in April 1996 notes he was in 
a car accident and complained of left shoulder pain.  The 
assessment was left shoulder sprain.  

The veteran underwent a VA examination in April 1997.  He 
complained of various joint pains and stiffness.  The 
assessments were multiple somatic complaints that could be 
explained by hypothyroidism or possible Persian Gulf 
Syndrome.  

The veteran underwent VA examinations in December 1998.  At a 
neurological examination he complained of left knee problems 
related to a work injury, and of constant pain in his elbows, 
wrists, and shoulders.  No abnormalities of the joints were 
found on examination.  There was positive Tinel's and some 
paresthesia of the index finger of the left hand and carpal 
tunnel syndrome was suspected.


B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for various joint problems, but those records do not contain 
sufficient clinical findings to demonstrate the presence of a 
chronic disorder.  38 C.F.R. § 3.303(b).  Nor was a joint 
disorder found at the time of his medical examination for 
separation from service.

The post-service medical records show that he was seen for 
various joints problems after sustaining an injury at work in 
1994 and being in a car accident in 1996.  Various joint 
strains were noted on treatment reports from 1994 to 1997, 
but the reports of his VA examinations in 1997 and 1998 show 
no joint disability.  The reports of the VA examinations, 
however, indicate suspected carpal tunnel syndrome, possible 
hypothyroidism, and possible Persian Gulf Syndrome.

Because the medical evidence of record in 2000 left the Board 
uncertain as to whether or not the veteran had a chronic 
disorder manifested by joint problems and, if he did, whether 
it was related to disease or injury in service, and whether 
or not he had an UI manifested by stiff and aching joints the 
case was remanded to the RO.  The RO was requested to have 
the veteran undergo an appropriate VA examination to 
determine the nature and extent of any disorder manifested by 
joint problems and to obtain an opinion as to whether it is 
at least as likely as not that any joint disorder found was 
the result of active service, and to identify any joint 
problems not attributable to any diagnosis.  The requested 
examination was scheduled for the veteran in 2001, but he 
failed to report without good cause.


In view of the above, including the statements of the veteran 
and his parents to the effect that he had joint problems 
after service in the PGW, the Board finds that the evidence 
indicates that the joint problems in service were acute and 
transitory, and resolved without residual disability.  The 
Board also finds that the evidence does not demonstrate the 
presence of a chronic joint disorder or UI manifested by 
joint problems, such as stiffness and aching.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder manifested by stiff and 
aching joints, including UI, and the claim is denied.

III.  Entitlement to Service Connection for a Disorder 
Manifested by Memory Loss, Including UI

A.  Factual Background

Service medical records do not show that the veteran was 
treated for memory loss.  The report of his medical 
examination in April 1992 for separation from service is 
negative for complaints of memory loss or disorder manifested 
by memory loss.

The report of the veteran's VA examination in April 1997 
notes that he complained of memory problems.  He stated 
forgetting what he was supposed to do.  The assessments were 
multiple somatic complaints possibly due to hypothyroidism 
and possible Persian Gulf Syndrome.

The veteran underwent VA examinations in December 1998.  At a 
psychiatric examination he admitted to short term memory loss 
and claimed that he forgot directions easily and forgot to do 
things.  The Axis I diagnosis was alcohol abuse.  

At a VA neurological examination in December 1998, the 
veteran gave a history of memory problems since 1993 after 
the PGW.  He reported mostly short term memory loss.  He had 
difficulty remembering things, events, and birthdays.  He 
remembered his wedding anniversary.  Organic dementia was not 
suspected as he had a normal mental status examination.  It 
was noted that he could have chronic insomnia or perhaps 
depression.


B.  Legal Analysis

The service medical records do not show that the veteran had 
problems with memory.  Nor was a disorder manifested by 
memory loss found in service.

The post-service medical records reveal that the veteran 
complained of memory loss at the April 1997 VA examination 
and gave a history of problems with memory since 1993 after 
service in the PGW.  The reports of his VA examinations in 
1997 and 1998 indicate the presence of possible 
hypothyroidism, possible Persian Gulf Syndrome, and memory 
loss possibly due to insomnia or depression.

Because the medical evidence of record left the Board 
uncertain as to whether or not the veteran had a chronic 
disorder manifested by memory loss and, if he did, whether it 
was related to disease or injury in service, and whether or 
not he had an UI manifested by memory loss the case was 
remanded to the RO.  The RO was requested to have the veteran 
undergo an appropriate VA examination to determine the nature 
and extent of any disorder manifested by memory loss and to 
obtain an opinion as to whether it is at least as likely as 
not that any disorder found was the result of active service, 
and to identify any memory problems attributable to UI.  The 
requested examination was scheduled for the veteran in 2001, 
but he failed to report without good cause.

In view of the above, including the statements of the veteran 
and his parents, the Board finds that the evidence shows the 
veteran did not have a disorder manifested by memory loss in 
service, and that the evidence does not demonstrate the 
presence of a disorder manifested by memory loss, including 
UI, after service.  The preponderance of the evidence is 
against the claim for a disorder manifested by memory loss, 
including UI, and the claim is denied.


IV.  Entitlement to Service Connection for a Disorder 
Manifested a Sinus Disorder with Complaints of Shortness of 
Breath, Allergies, and Staying Cold and Sweating, Including 
UI

A.  Factual Background

Service medical records show that the veteran was seen for 
sinus headaches in December 1991.  The report of his medical 
examination in April 1992 notes a history of sinusitis.

The private medical reports of the veteran's treatment from 
1994 to 1997 show that he was seen for pharyngitis and 
tonsillitis.

At the April 1997 VA examination, the veteran complained of 
shortness of breath that occurred with such activities as 
walking briskly.  He reported that he "stays cold all the 
time and sweats a lot".  He had problems with sinuses and 
gave a history of allergy/hay fever.  The oropharynx was 
clear.  The assessments were multiple somatic complaints due 
to possible hyperthyroidism, and possible Persian Gulf 
Syndrome.

The veteran underwent VA examinations in December 1998.  At a 
neurological examination, he complained of coldness and 
sweatiness.  He reported feeling hot since returning from the 
PGW.  His examination was normal.  The examiner noted that 
the veteran's complaints may be due to his obesity.

At VA examination of the nose, sinus, larynx, and pharynx in 
December 1998, the veteran complained of thick greenish nasal 
discharge, and nasal congestion.  On examination, no purulent 
discharge was noted.  The inferior turbinates were enlarged, 
bilaterally.  After decongestion of the nose, marked mucous 
draining was noted.  The assessments were allergic rhinitis 
and possible sleep apnea.  He was recommended for a sleep 
study to document the presence of sleep apnea.


B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for sinus headaches in 1991, and that a history of sinusitis 
was noted at the time of his medical examination for 
separation from service in 1992.  The post-service headaches, 
however, do not show the presence of sinusitis. 

The post-service medical records do show that the veteran was 
found to have allergic rhinitis and possible sleep apnea at a 
December 1998 VA examination, and that multiple somatic 
complaints due to possible hypothyroidism or Persian Gulf 
Syndrome were suspected at the April 1997 VA examination.  
The veteran, however, failed to report for a VA scheduled 
examination in 2001 to determine the nature and extent of any 
disorder manifested by sinus problems with complaints of 
shortness of breath, allergies, and staying cold and 
sweating, including UI, and to obtain an opinion as to the 
etiology of any disorder found.

In view of the above, including the statements of the veteran 
and his parents, the Board finds that the evidence shows that 
the veteran's sinus problems in service were acute and 
transitory, and resolved without residual disability.  Nor do 
the service medical records show the presence of allergic 
rhinitis.  The post-service medical records do not show the 
presence of a disorder manifested by sinus problems with 
complaints of shortness of breath, allergies, and staying 
cold and sweating, including UI, other than allergic 
rhinitis, and the evidence does not link the veteran's 
allergic rhinitis to a disease or injury in service.  Hence, 
the preponderance of the evidence is against the claim for a 
disorder manifested by sinus problems with complaints of 
shortness of breath, allergies, and staying cold and 
sweating, including UI and allergic rhinitis, and the claim 
is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The record shows that the veteran failed to report for a VA 
examination in 2001 to determine the nature and extent of the 
claimed disabilities, including signs and symptoms of any 
UI's, and to obtain an opinion as to whether or not any 
disability found was related to injury of disease in service.  
He has an obligation to cooperative, when required, in the 
development of evidence pertaining to his claims.  The duty 
to assist is not always a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Board advises 
the veteran that his is free to submit an application to 
reopen the claims denied in this decision by notifying the RO 
of his willingness to report for appropriate VA examinations.



ORDER

Service connection for a headaches, including UI manifested 
by headaches, is denied.

A disorder manifested by stiff and aching joints, including 
UI, is denied.

A disorder manifested by memory loss, including UI, is 
denied.

A disorder manifested by sinus problems with complaints of 
shortness of breath, allergies, and staying cold and 
sweating, including UI and allergic rhinitis, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

